Citation Nr: 1545200	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  06-17 606A	)	DATE
	  )
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sexual problems, to include as secondary to service-connected penile scar.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  He also served in the Army Reserves and Army National Guard of Illinois.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified during a February 2007 hearing that was held at the RO before a decision review officer (DRO).  A transcript of that hearing is of record.

In July 2009, the Board issued a decision denying service connection for PTSD and remanded the issues of service connection for gonorrhea and sexual problems for further development.  Thereafter, the Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By a March 2011 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board July 2009 decision and remanded the case for action consistent with the terms of the JMR.  

This case was last remanded by the Board in August 2014.  It now returns for further appellate review.

As noted in prior remands, the Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Consequently, the Board has recharacterized the Veteran's claim as on the title page.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  A current diagnosis of an acquired psychiatric disorder to include PTSD and depression may not be reasonably related to an in-service disease, injury or event. 

2.  An erectile dysfunction was not present in service.  

3.  The Veteran is service connected for a penile hypopigmented scar.  

4.  The Veteran's service connected scar does not limit erection.  

5.  The existence of a psychological reason for the Veteran's erectile dysfunction does not provide a basis for an award of service connection for erectile dysfunction in the absence of service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder to include PTSD and depression are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for sexual problems are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required, and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, service personnel records, post-service VA treatment records, private treatment records, and lay statements have been obtained.  VA examinations were conducted.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

This matter was last before the Board in August 2014, at which time it was remanded for further development.  Pursuant to the Board's August 2014 remand directives, the Veteran's VA Vocational Rehabilitation and Employment records were associated with the claims file and an addendum opinion was obtained in October 2014.  In a June 2015 appellate brief, the Veteran's representative argues that the October 2014 medical opinion is inadequate because it does not provide the required opinion based upon the psychiatric diagnoses of record, and that, consequently, a remand for a new examination and opinion is necessary.  However, the June 2013 examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  Thus, the Board finds substantial compliance with the August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The threshold question here is whether the Veteran has a diagnosis of an acquired psychiatric disability.

The Veteran contends that he has PTSD as a result of events that occurred during active service.  Specifically, he has asserted that, while stationed on guard duty in the demilitarized zone (DMZ) in Korea, shots were fired at him.  See hearing transcript, February 2007.  He has also asserted that he saw a dead body and the body of a soldier who had overdosed.  Id.  Additionally, the Veteran claims that he was put under stress from poor living conditions, to include foul air and water, fighting amongst the soldiers, access to drugs, and being homesick.  Id.

A review of the Veteran's service treatment records do not reveal any psychiatric symptoms, treatment, findings, or diagnoses.

The Veteran has a long history of psychiatric evaluation and treatment.  In November 1994, the Veteran was diagnosed with alcohol and cocaine dependence.  He was subsequently discharged from the National Guard and Army Reserve in March 1996 following multiple unexcused absences from drill training.  In December 1999, polysubstance dependence and dependent personality disorder was diagnosed.  Subsequently, in March 1999 depression, adjustment disorder, and alcohol dependence was diagnosed along with a note to rule out bipolar disorder.  In July 2000, a provisional diagnosis of anxiety was made.  

The Veteran filed his claim for service connection for PTSD in June 2005.  

The Board notes that the Veteran was evaluated by his VA psychiatrist for PTSD in July 2005.  The examiner noted a pre-military history of emotional and physical abuse.  Post service, the Veteran reported being arrested several times, mainly for violent behavior and angry outbursts.  Upon examination of the Veteran's mental status and consideration of his assertions and reported history, the examiner diagnosed the Veteran with depression, not otherwise specified; probable PTSD related to childhood physical trauma, some trauma related to being in the military on guard duty; and antisocial personality traits.  The Veteran was referred for psychological testing and for clarification of diagnoses.

As a result of the July 2005 evaluation, the Veteran was again evaluated for PTSD in August 2005.  The examiner reviewed the Veteran's computerized medical records and noted the July 2005 evaluation.  The examiner also noted the Veteran's medical history and reported childhood history.  The Veteran again reported being verbally and physically abused by his father as a child.  Upon evaluation of the Veteran and consideration of his assertions and reported history, the examiner diagnosed the Veteran with depression, not otherwise specified, secondary to consequences of alcohol and drug abuse; alcohol abuse; and antisocial features.  Notably, the examiner indicated the Veteran overstated symptoms on the psychological tests and it was possible that this also happened in the interview.  The examiner also determined that the Veteran did not meet the full diagnostic criteria for PTSD, and it was likely that he overstated his description of the military trauma.  

Despite the August 2005 evaluation, a PTSD diagnosis continued on his record.  In December 2005, a VA provider submitted a letter stating that the Veteran has been treated in the VA Mental Health Outpatient Clinic for depression and PTSD.  The Veteran was noted as experiencing PTSD symptoms on an ongoing basis and diagnosed with PTSD in April 2008 and April 2011 VA treatment records.  

The record was provided to a VA psychologist who examined the Veteran in June 2013.  Despite attempts to gather specific information from the Veteran, the examiner was unable to provide details of any specific stressor event.  As a result, Criterion A was not able to be fully assessed.  The examiner noted discrepancies in the Veteran's report of childhood abuse, report of witnessing a fellow soldier's suicide, report of his own legal history, and his report of drug and alcohol use in the military.  The examiner also noted testing results that showed the Veteran exaggerates symptoms.  In view of this the examiner characterized the Veteran as an unreliable historian, and concluded that an accurate mental disorder diagnoses could not be determined beyond speculation due to highly non-credible and unreliable responding.  

In an October 2014 addendum report, the examiner noted that the June 2013 was a forensic evaluation that was conducted using objective testing and an objective structured interview.  The examiner specifically explained why he does not credit the Veteran's VA treatment records psychiatric diagnoses, explaining that forensic evaluations conducted for legal purposes (such as a VA examination) have more access to sources of information (i.e. service treatment records), have more time to review relevant private and/or VA treatment records, are able to conduct objective testing, use structured diagnostic interviews that are more accurate than unstructured interviews used in the Veteran's treatment records, and extensively scrutinize self-reported symptoms and etiological assumptions.  Further the examiner explained that:

[t]hese above-noted discrepancies are reasons why it would not be appropriate, especially when significant evidence of non-credible and unreliable responding have been found in a forensic evaluation, to solely rely on treatment notes in considering diagnoses and making a legal opinion regarding such diagnoses.  As a result, as was the opinion at the time of the initial evaluation and subsequent addendum, due to the inconsistencies noted previously by the veteran and the evidence of non-credible responding, no medical opinion can be given at this time without resorting to mere speculation.  

See October 2014 VA Examination Report.  

An examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Here, however, the examiner clearly explained why he was unable to determine an accurate diagnosis.  Given the thoroughness of the report, the Board considers it to carry the most evidentiary weight.  

Under these circumstances, then, the Board is unable to identify any current psychiatric disability to reasonably related to an in-service disease, injury, or event so as to establish service connection.  When combined with the service treatment records that fail to show any psychiatric symptoms or diagnoses, the greater weight of the evidence is against the conclusion that a psychiatric disorder was incurred in service.  

With respect to service connection for sexual problems, the post service records document a diagnosis of erectile dysfunction.  As seen in his psychiatric records, however, the Veteran has not provided a consistent history of this matter.  In December 2012, he reported more than 10, but less than 25 partners following military service, that he does not have erection problems if comfortable with someone, and he fathered 2 children.  At a June 2013 examination, it was reported the Veteran advised he never had sexual activity after service.  This divergence raises serious questions as to the veracity of any of the Veteran's reports.  Nevertheless, assuming there is some sort of erectile dysfunction present, there is no record of it during service, and the 2013 examiner considered its most likely cause to be "psychosocial issues." This examiner specifically indicated that it was not as likely as not attributable to the Veteran's service connected scar.  Similarly, the 2012 examiner noted the service connected scar does not limit erection.  

With the absence of credible evidence of erectile dysfunction in service, the evidence does not support an award of service connection on a such a direct basis.  With respect to secondary service connection, the Veteran's only service connected disability is the penile hypopigmented scar.  That is shown not to limit an erection.  Further, since he is not service connected for a psychiatric disorder, the psychological explanation for the phenomenon does not provide a basis for an award of benefits.  The absence of a primary service connected disability precludes an award of service connection for a secondary condition.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disability to include PTSD and depression is denied.

Service connection for sexual problems is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


